
	
		I
		111th CONGRESS
		2d Session
		H. R. 5544
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2010
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To promote the development of the Southwest waterfront in
		  the District of Columbia.
	
	
		1.Promoting Development of
			 Southwest Waterfront
			(a)Updated
			 Description of PropertySection 1 of the Act entitled An Act
			 to authorize the Commissioners of the District of Columbia on behalf of the
			 United States to transfer from the United States to the District of Columbia
			 Redevelopment Land Agency title to certain real property in said
			 District, approved September 8, 1960 (sec. 6—321.01, D.C. Official
			 Code), is amended by striking all that follows the colon and inserting the
			 following: The property the legal description of which is the Southwest
			 Waterfront Project Site (dated October 8, 2009) under Exhibit A of the document
			 titled Intent to Clarify the Legal Description in Furtherance of Land
			 Disposition Agreement, as filed with the Recorder of Deeds on October
			 27, 2009 as Instrument Number 2009116776..
			(b)Clarification of
			 Method of TransferSection 1 of such Act (sec. 6—321.01, D.C.
			 Official Code) is amended by inserting by one or more quitclaim
			 deeds immediately after to transfer.
			(c)Clarification of
			 Relation to Master Development PlanSection 2 of such Act (sec.
			 6—321.02, D.C. Official Code) is amended by striking urban renewal
			 plan and inserting master plan.
			(d)Expanding
			 Permitted Dispositions and Uses of Certain PropertySection 4 of such Act (sec. 6—321.04, D.C.
			 Official Code) is amended to read as follows:
				
					4.The Agency is hereby authorized, in
				accordance with the District of Columbia Redevelopment Act of 1945 and section
				1, to lease or sell to a redevelopment company or other lessee or purchaser
				such real property as may be transferred to the Agency under the authority of
				this
				Act.
					.
			(e)Repeal of
			 Reversion
				(1)RepealSection
			 5 of such Act (sec. 6—321.05, D.C. Official Code) is repealed.
				(2)Conforming
			 amendmentSection 3 of such Act (sec. 6—321.03, D.C. Official
			 Code) is amended by striking Subject to the provisions of section 5 of
			 this Act, the and inserting The.
				(f)Clarification of
			 Role of District of Columbia as Successor in InterestSection 8
			 of such Act (sec. 6—321.08, D.C. Official Code) is amended by striking the
			 period at the end and inserting the following: , except that any
			 reference to the Agency shall be deemed to be a reference to the
			 District of Columbia as the successor in interest to the Agency..
			
